325 F.2d 147
Theodore HERSH, Petitioner,v.SECURITIES AND EXCHANGE COMMISSION, Respondent.
No. 18190.
United States Court of Appeals Ninth Circuit.
Nov. 20, 1963.

Fizzolio & Fizzolio, North Hollywood, Cal., for petitioner.
Philip A. Loomis, Jr., Gen. Counsel, Walter P. North, Assoc. Gen. Counsel, and Jacob H. Stillman, Atty., Securities and Exchange Commission, Washington, D.C., for respondent.
Before BROWNING and DUNIWAY, Circuit Judges, and MATHES, District Judge.
PER CURIAM.


1
Petitioner asks this Court to review, and set aside as to him, pursuant to 25(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78y(a)), an order of the Securities and Exchange Commission issued July 9, 1962, under 15(b) and 15A of the Act (15 U.S.C. 78o(b) and 78o-3), which revoked the registration of J. Logan and Company as a broker and dealer in securities, expelled that company from membership in the National Association of Securities Dealers, Inc., and declared petitioner, among others, to be a 'cause' of the revocation and expulsion within the meaning of 15A(b)(4)(2)(C) of the Act (15 U.S.C. 78o-3(b) (4)(2)(C)).


2
Examination of the record discloses substantial evidence in support of the Commission's findings as to petitioner.  Accordingly, we affirm the order as to petitioner upon the grounds and for the reasons stated in the opinion of the Commission.


3
Affirmed.